ICJ_124_TerritorialDispute_NIC_COL_2011-05-04_JUD_02_IN_02_FR.txt.                     384 	




                            Opinion dissidente de M. le juge Abraham



                       Droit conditionné pour les Etats tiers d’intervenir dans l’instance principale —
                    Absence de pouvoir discrétionnaire de la Cour — Désaccord avec le rejet de la
                    demande d’intervention du Costa Rica — Existence d’une « zone minimum
                    d’intérêt » du Costa Rica — Possibilité que la ligne de délimitation future pénètre
                    la zone des intérêts du Costa Rica — Risque que le traité bilatéral de 1977 ne
                    puisse sortir ses effets — Rupture de l’arrêt avec la jurisprudence la plus récente de
                    la Cour — Caractère erroné du raisonnement suivi par l’arrêt.

                       1. J’ai voté contre le dispositif de l’arrêt par lequel la Cour a rejeté la
                    requête du Costa Rica tendant à être autorisé à intervenir dans l’instance
                    relative au différend qui oppose le Nicaragua et la Colombie, et qui porte
                    notamment sur la délimitation maritime entre ces deux Etats.
                       2. Par un autre arrêt du même jour, la Cour a également rejeté la
                    requête à fin d’intervention du Honduras dans la même instance. Ayant
                    dû aussi me dissocier de la majorité de mes collègues en ce qui concerne
                    cette dernière décision, j’ai exposé mon opinion dissidente qui est jointe à
                    cet arrêt.
                       3. Dans la présente opinion, je ne reproduirai pas les considérations
                    générales relatives à la nature de l’intervention, à ses conditions statu-
                    taires et au rôle de la Cour lorsqu’elle est appelée à statuer sur une requête
                    à fin d’intervention, que j’ai exposées dans mon opinion jointe à l’arrêt
                    rendu sur la requête du Honduras.
                       Je prie le lecteur intéressé de bien vouloir se reporter à cette dernière
                    opinion. Le point de vue que j’y développe est évidemment valable, à mes
                    yeux, pour toute demande d’intervention, donc également pour celle du
                    Costa Rica.
                       4. En résumé, je suis d’avis que l’intervention d’un Etat tiers prévue à
                    l’article 62 du Statut de la Cour — en tout cas lorsque l’Etat tiers ne
                    demande pas à devenir partie à l’instance — est un droit, non pas en ce
                    sens qu’il suffirait à cet Etat d’exprimer le souhait d’intervenir pour y être
                    automatiquement autorisé par la Cour — tel n’est évidemment pas le
                    cas —, mais au sens où l’intervention n’est pas une faculté dont l’exercice
                    serait subordonné à une autorisation que la Cour pourrait décider discré-
                    tionnairement d’accorder ou de refuser, selon sa perception, au cas par
                    cas, de l’intérêt d’une bonne administration de la justice. L’article 62 pose
                    une condition nécessaire et suffisante pour qu’un Etat tiers soit autorisé à
                    intervenir : il faut et il suffit que l’arrêt à venir dans l’instance principale
                    soit susceptible d’affecter ses intérêts d’ordre juridique. Il appartient à
                    l’Etat tiers de convaincre la Cour que tel est le cas. Naturellement, en se
                    livrant à son appréciation sur la base de la démonstration qui lui est pré-

                    40




7 CIJ1019.indb 76                                                                                            13/06/13 16:02

                    385 	 différend territorial et maritime (op. diss. abraham)

                    sentée, et le cas échéant des objections que les parties à l’instance princi-
                    pale ont pu opposer à la demande de l’Etat tiers, la Cour exerce un
                    pouvoir qui lui laisse une certaine latitude : décider si, dans tel cas parti-
                    culier, un arrêt futur est susceptible d’affecter certains intérêts d’un tiers,
                    ne procède pas d’une opération purement objective. Il n’en reste pas
                    moins qu’il s’agit toujours pour la Cour d’apprécier si une condition
                    légale est remplie, et non de se prononcer en opportunité — et les deux
                    choses sont, quelle que soit l’étendue de la marge d’évaluation que pos-
                    sède la Cour dans le premier cas, très différentes par nature.
                       5. Telle est la jurisprudence de la Cour à ce jour, et le présent arrêt
                    l’expose correctement en substance — même si certaines formulations me
                    paraissent insuffisamment claires — dans la première partie de l’arrêt,
                    intitulée « Le cadre juridique », qui couvre les paragraphes 21 à 51, soit
                    environ la première moitié de l’arrêt.
                       6. J’adhère à l’essentiel de ces développements. En particulier, j’ap-
                    prouve la manière dont la Cour distingue (au paragraphe 26 de l’arrêt)
                    l’« intérêt d’ordre juridique » dont l’Etat tiers doit justifier pour que sa
                    demande d’intervention puisse être déclarée recevable d’un « droit » (sus-
                    ceptible d’être affecté) dont il n’a pas, à ce stade, à établir l’existence.

                        Il est bien connu et parfaitement admis en doctrine comme en jurispru-
                    dence qu’un « intérêt » ne se confond pas avec un « droit » ; même s’il n’est
                    pas toujours facile de définir la limite qui sépare l’une et l’autre de ces
                    catégories, il est certainement interdit de les confondre. Sans doute les
                    rédacteurs de l’article 62 du Statut ont‑ils exigé, comme condition de l’in-
                    tervention, la démonstration du risque que soit affecté non pas n’importe
                    quel intérêt de l’Etat tiers, mais un intérêt « d’ordre juridique » (en anglais
                    « an interest of a legal nature »). Mais, même ainsi qualifié, l’intérêt ne se
                    confond pas avec le droit : c’est toujours une notion à la fois plus souple
                    et plus large ; toute personne ou entité possède un intérêt légitime à pro-
                    téger l’exercice de ses droits, mais l’on peut avoir un intérêt à protéger
                    sans que celui‑ci soit lié, à proprement parler, à un droit correspondant,
                    en tout cas à un droit déjà établi. Si l’article 62 comporte la précision que
                    l’intérêt visé doit être « d’ordre juridique », c’est, comme l’explique le
                    paragraphe 26 de l’arrêt, pour distinguer un tel intérêt de ceux qui sont
                    « de nature exclusivement politique, économique ou stratégique », et qui
                    ne peuvent pas suffire à justifier une demande d’intervention.
                        7. Je suis également d’accord avec l’arrêt pour considérer que le Costa
                    Rica a suffisamment spécifié « l’objet précis de l’intervention » (qu’il sou-
                    haitait être autorisé à faire), comme l’exige le paragraphe 2 b) de l’ar-
                    ticle 81 du Règlement. Dès lors que le Costa Rica ne demandait pas à être
                    autorisé à intervenir en qualité de partie, il lui suffisait d’indiquer, comme
                    il l’a fait, que l’objet de son intervention était de porter à la connaissance
                    de la Cour la nature de ses droits et intérêts d’ordre juridique auxquels la
                    décision future pourrait porter atteinte. Un tel objet a été constamment
                    jugé par la Cour adéquat et suffisant aux fins de l’application du para-
                    graphe 2 b) de l’article 81 du Règlement (voir la référence mentionnée au

                    41




7 CIJ1019.indb 78                                                                                     13/06/13 16:02

                    386 	 différend territorial et maritime (op. diss. abraham)

                    paragraphe 34 de l’arrêt, à quoi l’on pourrait ajouter l’ordonnance du
                    21 octobre 1999 rendue sur la requête à fin d’intervention de la Guinée
                    équatoriale dans l’affaire de la Frontière terrestre et maritime entre le
                    Cameroun et le Nigéria (Cameroun c. Nigéria), requête à fin d’intervention
                    (C.I.J. Recueil 1999 (II), p. 1034, par. 14)).
                       8. J’approuve également l’arrêt pour avoir rappelé que l’Etat qui
                    cherche à intervenir n’a pas besoin d’établir l’existence d’une base de
                    compétence entre lui et les parties à l’instance principale lorsqu’il ne
                    demande pas à être admis à intervenir en qualité de partie. Sur ce point,
                    l’arrêt renvoie aussi à une jurisprudence bien établie (arrêt, par. 38).
                       9. Enfin, la Cour a eu raison de rappeler que la circonstance que l’Etat
                    qui cherche à intervenir puisse, le cas échéant, saisir la Cour à titre prin-
                    cipal, par une nouvelle requête, pour faire valoir ses droits à l’égard de
                    l’une ou l’autre des parties à l’instance déjà engagée, voire des deux — s’il
                    existe à cette fin une base de compétence —, « n’enlève rien au droit que
                    lui reconnaît l’article 62 du Statut de demander à la Cour de l’autoriser à
                    intervenir » (ibid., par. 42).
                       10. En revanche, je me sépare nettement de la Cour en ce qui concerne
                    la seconde partie de l’arrêt. Dans cette partie, procédant à l’examen au
                    cas d’espèce de la condition relative à un « intérêt d’ordre juridique sus-
                    ceptible d’être affecté » par l’arrêt futur, condition à mon sens, comme
                    je l’ai dit, nécessaire et suffisante, la Cour conclut que ladite condition
                    n’est pas remplie et qu’il y a lieu en conséquence de rejeter la requête du
                    Costa Rica.
                       Une telle conclusion me paraît ne pas correspondre à ce que révèle un
                    examen attentif des éléments du dossier ; elle est, au surplus, en nette rup-
                    ture avec la jurisprudence la plus récente de la Cour en matière d’inter-
                    vention ; enfin, elle est appuyée sur des motifs dont le moins qu’on puisse
                    dire est qu’ils sont fortement contestables, et qu’ils sont de nature à plon-
                    ger le lecteur dans une grande perplexité quant à l’approche actuelle de la
                    Cour en la matière.
                       11. D’abord, la conclusion de la Cour est infirmée par un examen atten-
                    tif des pièces du dossier.
                       Le Costa Rica a défini une « zone minimum d’intérêt » à l’intérieur de
                    laquelle il soutient avoir, de manière indiscutable, des « intérêts de nature
                    juridique » à protéger. Cette zone apparaît sur le croquis inséré dans l’ar-
                    rêt, page 366. Elle est délimitée au sud par la ligne établie par un traité
                    bilatéral conclu en 1980 par l’Etat requérant avec le Panama, vers le
                    nord‑est par la ligne établie par le traité signé avec la Colombie en 1977,
                    mais non encore ratifié, et au nord‑ouest par une ligne d’équidistance tra-
                    cée, selon le Costa Rica, en fonction de l’orientation des côtes adjacentes
                    du Costa Rica et du Nicaragua — puisqu’il n’existe aucun accord de déli-
                    mitation entre les deux pays.
                       Sur toute l’étendue de cette zone, il n’existe pas de droits souverains qui
                    soient certainement et définitivement établis au profit du Costa Rica.
                    Mais les revendications de cet Etat reposent sur des bases juridiques à
                    première vue défendables, elles ne sont ni futiles ni ­artificielles. En consé-

                    42




7 CIJ1019.indb 80                                                                                     13/06/13 16:02

                    387 	 différend territorial et maritime (op. diss. abraham)

                    quence, le Costa Rica possède à mes yeux un intérêt légitime à protéger
                    les revendications qui sont les siennes, c’est‑à‑dire, pour le moment, à pré-
                    server ses chances futures de les faire valoir avec succès, d’établir les
                    droits qu’il prétend ainsi posséder — sans qu’une décision prise par la
                    Cour dans une instance opposant deux autres Etats ne vienne limiter ou
                    anéantir par avance sa capacité à établir le moment venu le bien‑fondé
                    (éventuel) de ses prétentions. Tel est précisément l’objet de la procédure
                    d’intervention. Encore faut‑il que le Costa Rica démontre que l’arrêt que
                    doit rendre la Cour entre le Nicaragua et la Colombie est susceptible d’af-
                    fecter ses propres intérêts.
                       12. Tel est le cas à mon avis, pour deux raisons.
                       En premier lieu, la ligne de délimitation que la Cour va définir suivra
                    très vraisemblablement, compte tenu des positions des côtes respectives
                    des Parties, une orientation nord‑sud, avec une inclinaison plus ou moins
                    marquée vers le nord‑est. Dans l’espace délimité par, d’un côté, la ligne
                    proposée par la Colombie, située à une distance assez proche de la côte
                    nicaraguayenne, et, de l’autre, celle proposée par le Nicaragua, située
                    beaucoup plus à l’est, il est impossible de prévoir où se trouvera la ligne
                    que tracera la Cour dans son arrêt, et il est interdit à la Cour, au stade
                    actuel, d’en préjuger si peu que ce soit. Tout ce que l’on peut dire, c’est
                    que la Cour devra, en vertu du principe qui lui interdit de statuer ultra
                    petita, rester dans les limites définies par les revendications des Parties,
                    c’est‑à‑dire ne pas donner à l’une d’elles plus qu’elle ne demande. Pour le
                    reste, en vue d’apprécier l’intérêt de l’Etat qui demande à intervenir, la
                    Cour doit accepter de se placer dans toutes les hypothèses envisageables,
                    sans en écarter aucune a priori.
                       Or, si la Cour retient la ligne suggérée par la Colombie, ou même si elle
                    trace une ligne située un peu plus à l’est, la ligne retenue se prolongera
                    vers le sud de telle sorte qu’elle risque de pénétrer dans la zone des inté-
                    rêts du Costa Rica. Il existe donc bien un risque — si ce n’est, bien sûr,
                    une certitude — que l’arrêt à venir affecte les intérêts légitimes, d’ordre
                    juridique, du Costa Rica, tels que je viens de les définir.
                       Il est vrai que la Cour procédera très vraisemblablement, comme elle le
                    fait en pareil cas, en suivant la méthode de la « flèche directionnelle ». Elle
                    ne prolongera pas la ligne de délimitation trop loin vers le sud, l’arrêtera
                    à un certain point à partir duquel une flèche indiquera qu’elle est appelée
                    à se prolonger en suivant la même direction jusqu’à ce qu’elle rencontre la
                    zone dans laquelle un Etat tiers possède des droits. Mais encore faut‑il
                    que la Cour, pour savoir à quel point elle doit arrêter la ligne qu’elle trace
                    et placer la flèche, soit suffisamment éclairée sur les droits revendiqués par
                    un ou des Etats tiers. La procédure d’intervention tend à cette fin.
                       Il est vrai que, en demandant l’autorisation d’intervenir, l’Etat tiers
                    doit indiquer à la Cour quels sont les intérêts qu’il prétend posséder et qui
                    sont susceptibles d’être affectés, de telle sorte que, dans les affaires de
                    délimitation maritime, cet Etat va généralement soumettre à la Cour un
                    croquis faisant apparaître les limites de la zone à l’intérieur de laquelle il
                    revendique des droits potentiels — et tel a bien été le cas en l’espèce. Mais

                    43




7 CIJ1019.indb 82                                                                                     13/06/13 16:02

                    388 	 différend territorial et maritime (op. diss. abraham)

                    il serait étrange et paradoxal de s’appuyer sur les informations fournies à
                    l’occasion de la procédure relative à l’autorisation d’intervenir pour en
                    déduire, sous le prétexte que ces informations sont suffisamment com-
                    plètes, que l’intervention est inutile et que l’autorisation doit être refusée.
                    On voit bien à quels effets pervers un tel raisonnement pourrait conduire :
                    les Etats tiers seraient incités à présenter des requêtes en intervention à
                    seule fin de fournir à la Cour des informations dont ils sauraient que la
                    Cour tiendra compte dans la procédure principale, même si elle refuse
                    l’autorisation d’intervenir parce que les conditions n’en sont pas remplies.
                    Il est regrettable que le présent arrêt puisse paraître encourager une telle
                    pratique, en raison de la formulation ambiguë de son paragraphe 51. En
                    tout état de cause, les éléments fournis par l’Etat requérant lors de la
                    procédure relative à l’autorisation d’intervenir ne sauraient remplacer les
                    informations et observations complètes que cet Etat pourrait soumettre
                    une fois autorisé à intervenir.
                       13. Il existe une seconde raison, plus spécifique, pour laquelle selon moi
                    les intérêts juridiques du Costa Rica risquent d’être affectés. Le Costa Rica
                    a signé en 1977 un traité de délimitation maritime avec la Colombie. Ce
                    traité, n’ayant pas été ratifié, n’est pas entré en vigueur ; mais il est constant
                    que le Costa Rica l’applique provisoirement, d’un commun accord avec la
                    Colombie, et que sa ratification est suspendue à l’issue de l’instance pen-
                    dante devant la Cour entre le Nicaragua et la Colombie, celle-là même
                    dans laquelle le Costa Rica cherchait à intervenir. Le lien entre l’issue de
                    cette instance et le sort du traité bilatéral de 1977 est facile à apercevoir. Si
                    la Cour fait droit aux prétentions du Nicaragua, ou même si, sans aller
                    aussi loin, elle fixe la ligne de délimitation, dans l’arrêt qu’elle rendra, net-
                    tement à l’est de la ligne proposée par la Colombie, et plus précisément à
                    l’est du point le plus oriental de la ligne tracée par le traité bilatéral comme
                    étant la frontière maritime entre la Colombie et le Costa Rica, cela aura
                    pour conséquence de priver ce traité de toute possibilité de produire un
                    effet, et de rendre sa ratification inutile. En effet, il en résultera que les
                    espaces situés immédiatement du côté colombien de la ligne retenue par le
                    traité bilatéral relèveront des droits souverains du Nicaragua — sous la
                    seule réserve d’éventuelles revendications du Panama. Il y a donc pour le
                    moins un risque sérieux que la ligne agréée entre le Costa Rica et la Colom-
                    bie soit remise en cause, puisque le Nicaragua, n’ayant aucun engagement
                    conventionnel à l’égard du Costa Rica, n’aurait nulle obligation de recon-
                    naître comme valide la ligne du traité de 1977. A proprement parler, une
                    telle situation ne remettrait pas en cause les droits du Costa Rica, puisque
                    de tels droits n’existent, en ce qui concerne la ligne considérée, que dans les
                    relations entre ce dernier Etat et la Colombie. Mais il est difficile de ne pas
                    admettre qu’une telle conséquence serait préjudiciable aux intérêts du
                    Costa Rica, intérêts qui, parce qu’ils trouvent leur source dans un traité,
                    sont bien « d’ordre juridique ». C’était là à mon avis une raison supplémen-
                    taire d’admettre l’intervention du Costa Rica.
                       14. La position très restrictive adoptée par la Cour dans la présente
                    affaire est d’autant plus surprenante qu’elle contraste avec sa jurispru-

                    44




7 CIJ1019.indb 84                                                                                        13/06/13 16:02

                    389 	 différend territorial et maritime (op. diss. abraham)

                    dence la plus récente en matière d’intervention, et notamment avec la déci-
                    sion relative à la demande d’intervention de la Guinée équatoriale dans
                    l’instance opposant le Cameroun et le Nigéria au sujet, notamment, de
                    leur frontière maritime (Frontière terrestre et maritime entre le Cameroun
                    et le Nigéria (Cameroun c. Nigéria), requête à fin d’intervention, ordon‑
                    nance du 21 octobre 1999, C.I.J. Recueil 1999 (II), p. 1029). La situation
                    de la Guinée équatoriale par rapport aux zones maritimes qui étaient en
                    litige entre le Cameroun et le Nigéria n’était guère plus propre à lui confé-
                    rer un intérêt de nature à rendre recevable son intervention que, dans la
                    présente affaire, celle du Costa Rica par rapport au différend entre le Nica-
                    ragua et la Colombie. La Guinée équatoriale faisait valoir que,
                         « conformément à son droit interne, [elle] revendiqu[ait] les droits
                         souverains et la compétence que lui confère le droit international
                         ­
                         jusqu’à la ligne médiane entre [elle-même] et le Nigéria, d’une part,
                         et entre [elle‑même] et le Cameroun, d’autre part » (ibid., p. 1031,
                         par. 3).
                       Elle ajoutait que son but était, non de devenir partie à l’instance pour
                    obtenir de la Cour qu’elle déterminât ses frontières avec le Cameroun et
                    le Nigéria, mais de
                         « protéger ses droits et ses intérêts d’ordre juridique en soulignant
                         qu’aucune frontière maritime entre le Cameroun et le Nigéria que la
                         Cour pourrait déterminer ne [devait] couper la ligne médiane avec la
                         Guinée équatoriale … [car en pareil cas] il serait porté atteinte aux
                         droits et aux intérêts de la Guinée équatoriale » (ibid., p. 1031-1032,
                         par. 3).
                      15. La Cour avait déjà constaté, dans l’arrêt rendu sur les exceptions
                    préliminaires dans l’instance principale, que,
                         « en toute probabilité le prolongement de la frontière maritime entre
                         les Parties … finira par atteindre les zones maritimes dans lesquelles
                         les droits et intérêts du Cameroun et du Nigéria chevaucheront ceux
                         d’Etats tiers » (affaire de la Frontière terrestre et maritime entre le
                         Cameroun et le Nigéria (Cameroun c. Nigéria), exceptions prélimi‑
                         naires, arrêt, C.I.J. Recueil 1998, p. 324, par. 116),
                    et que,
                         « [p]our pouvoir déterminer quel serait le tracé d’une frontière mari-
                         time prolongée … en quel lieu et dans quelle mesure elle se heurterait
                         aux revendications éventuelles d’autres Etats, … il [était] nécessaire
                         que la Cour examine la demande du Cameroun au fond » (ibid.).
                       16. Dans son ordonnance statuant sur la requête à fin d’intervention
                    de la Guinée équatoriale, la Cour, après avoir rappelé les éléments essen-
                    tiels de la procédure suivie jusqu’alors dans l’instance principale et résumé
                    les raisons avancées au soutien de la requête, a estimé que


                    45




7 CIJ1019.indb 86                                                                                   13/06/13 16:02

                    390 	 différend territorial et maritime (op. diss. abraham)

                         « la Guinée équatoriale [avait] suffisamment établi qu’elle [avait] un
                         intérêt d’ordre juridique susceptible d’être affecté par un arrêt que la
                         Cour rendrait aux fins de déterminer la frontière maritime entre le
                         Cameroun et le Nigéria » (ordonnance du 21 octobre 1999, C.I.J.
                         Recueil 1999 (II), p. 1034, par. 13).
                    L’élément déterminant, pour une telle appréciation, était manifestement
                    le risque — et le simple risque — que le prolongement de la ligne que la
                    Cour pourrait être conduite à tracer pour déterminer la frontière mari-
                    time entre les deux Parties au principal pénètre dans les zones maritimes
                    sur lesquelles l’Etat tiers demandant à intervenir avait des prétentions,
                    fondées sur une base juridique qui n’était pas, à première vue, dépourvue
                    de caractère sérieux.
                       17. Certes, la tâche de la Cour avait, dans cette affaire, été sans doute
                    rendue plus facile par le fait que ni le Cameroun ni le Nigéria n’avaient
                    objecté à l’intervention de la Guinée équatoriale. Mais, selon l’interpréta-
                    tion constante de l’article 62 du Statut, l’absence d’objection des parties
                    au principal n’a qu’une conséquence procédurale : elle dispense la Cour de
                    tenir des audiences avant de statuer sur la requête à fin d’intervention (ce
                    qui a par ailleurs la conséquence assez discutable que sa décision prend la
                    dénomination d’« ordonnance » et non d’« arrêt »). En revanche, elle ne
                    dispense pas la Cour non seulement de statuer sur l’admission de l’inter-
                    vention, mais de le faire après avoir dûment apprécié si la condition de
                    l’article 62 était remplie, et en motivant sa décision sur ce point — même
                    s’il est raisonnable d’admettre que, si la Cour conclut que la condition
                    est remplie, et si en outre les parties au principal n’ont pas objecté, la
                    motivation de la décision soit plus succincte qu’elle ne l’est dans les
                    autres cas.
                       18. C’est pourquoi l’ordonnance rendue en 1999 sur la requête de la Gui-
                    née équatoriale est motivée en droit et en fait. Sur la base de ce précédent,
                    on a bien du mal à comprendre en quoi la situation du Costa Rica dans la
                    présente affaire ne justifiait pas que lui fût accordée l’autorisation d’interve-
                    nir accordée à la Guinée équatoriale dans des circonstances qui n’étaient pas
                    plus favorables — étant entendu que cette différence de traitement ne saurait
                    s’expliquer par le seul fait qu’aucune objection n’avait été soulevée par les
                    Parties au principal dans l’affaire précédente, alors que l’une des Parties
                    dans la présente affaire a objecté à l’intervention du Costa Rica.
                       19. Ce n’est malheureusement pas la lecture des motifs donnés par la
                    Cour dans le présent arrêt qui permet d’y voir plus clair quant aux raisons
                    qui ont conduit au rejet de la requête du Costa Rica. Au contraire, ces
                    motifs ne font, selon moi, qu’ajouter une bonne dose de confusion à une
                    solution déjà contestable en elle-même.
                       20. Ces motifs sont brefs — ce qui ne serait pas un défaut s’ils étaient
                    convaincants. Ils tiennent, en tout et pour tout, dans les six derniers para-
                    graphes de l’arrêt — du paragraphe 85 au paragraphe 90 — et encore
                    faut‑il en écarter le dernier, qui ne fait rien d’autre que formuler la conclu-
                    sion négative à laquelle parvient la Cour. Il faut donc concentrer son
                    attention sur deux pages.

                    46




7 CIJ1019.indb 88                                                                                       13/06/13 16:02

                    391 	 différend territorial et maritime (op. diss. abraham)

                       21. Il semble, à première vue, qu’il y ait là un raisonnement. La Cour
                    expose en effet un syllogisme qui se présente de la façon suivante — je me
                    permets d’en restituer la substance, sinon les termes mêmes.
                       Pour que l’intervention soit admise, l’Etat tiers doit démontrer que l’ar-
                    rêt à venir est susceptible d’affecter l’un de ses intérêts d’ordre juridique,
                    et que l’article 59 du Statut, qui limite l’autorité de la chose jugée aux
                    Parties à l’instance, ne lui offre pas à cet égard une protection suffisante
                    (arrêt, par. 87).
                       Or, la Cour, « suivant en ceci sa jurisprudence », arrêtera la ligne qu’elle
                    tracera aux fins de la délimitation des espaces maritimes entre les deux
                    Parties au principal « avant qu’elle n’atteigne la zone où des intérêts
                    d’ordre juridique d’Etats tiers peuvent être en cause » (ibid., par. 89), et ce
                    d’autant plus que ni la Colombie ni le Nicaragua ne lui ont demandé de
                    fixer le point terminal sud de leur frontière maritime (ibid., par. 88).
                       Donc, les intérêts juridiques du Costa Rica ne risquent pas d’être affec-
                    tés puisque la ligne que la Cour tracera ne descendra pas vers le sud
                    jusqu’au point où elle entrerait en contact avec la zone revendiquée par le
                    Costa Rica : il suit de là que cet Etat n’a aucune raison juridiquement
                    fondée de demander à intervenir (ibid., par. 89 et 90).
                       22. Ce raisonnement me paraît erroné pour les raisons suivantes.
                       23. Il repose d’abord sur une erreur de droit. Il n’est pas exact de dire
                    que « suivant sa jurisprudence » la Cour arrête la ligne de délimitation
                    qu’elle trace entre les espaces maritimes respectifs des deux Etats parties à
                    une affaire avant qu’elle n’atteigne la zone où des intérêts d’Etats tiers
                    sont en cause. La pratique de la Cour est de placer une flèche à l’extrémité
                    de la ligne qu’elle trace, et qu’elle prend soin de ne pas trop prolonger sur
                    son propre croquis, en précisant qu’au‑delà du point où figure la flèche la
                    ligne est appelée à se prolonger jusqu’à ce qu’elle atteigne la zone dans
                    laquelle les droits d’un Etat tiers seraient mis en cause. En d’autres termes,
                    ce ne sont pas les intérêts d’un Etat tiers qui peuvent interrompre la ligne
                    qui représente la frontière entre deux Etats, ce sont les droits de cet
                    Etat tiers, c’est-à-dire le point où les droits souverains d’un Etat doivent
                    prendre fin parce que les droits souverains d’un autre Etat commencent.
                    Comment, d’ailleurs, pourrait-il en être autrement ? Les droits d’un Etat
                    ne peuvent être bornés que par les droits d’un autre Etat, et non pas, ce
                    qui serait un non‑sens, par les intérêts d’un autre Etat. Que serait une
                    frontière qui aurait seulement vocation à se prolonger jusqu’à ce qu’elle
                    rencontre l’« intérêt » d’un Etat tiers ? Il est regrettable qu’après avoir pris
                    tant de soin à distinguer, dans le paragraphe 26 de l’arrêt, le « droit » de
                    l’« intérêt », même quand celui-ci est qualifié comme le fait l’article 62 du
                    Statut (« d’ordre juridique »), la Cour commette au paragraphe 88 une
                    confusion qui affaiblit considérablement son raisonnement.
                       24. Il est vrai que le paragraphe 89 se réfère au paragraphe 112 de l’ar-
                    rêt rendu dans l’affaire de la Délimitation maritime en mer Noire (Rouma‑
                    nie c. Ukraine). Dans ce paragraphe, la Cour relevait que « la délimitation
                    sera[it] effectuée en mer Noire … au nord de toute zone qui pourrait impli-
                    quer des intérêts de tiers » (arrêt, C.I.J. Recueil 2009, p. 100, par. 112).

                    47




7 CIJ1019.indb 90                                                                                      13/06/13 16:02

                    392 	 différend territorial et maritime (op. diss. abraham)

                      Mais, quand il s’est agi de fixer la ligne de délimitation et d’en détermi-
                    ner l’extrémité, le dispositif du même arrêt a choisi sans ambiguïté la seule
                    formulation adéquate : « A partir du point [X], la frontière maritime se
                    poursuit vers le sud … selon un azimut … de [Y], jusqu’à atteindre la
                    zone où les droits d’Etats tiers peuvent entrer en jeu » (C.I.J. Recueil 2009,
                    p. 131, par. 219 ; les italiques sont de moi). Tous les autres précédents
                    emploient, en substance, la même formule pour définir (abstraitement) le
                    point terminal de la ligne qui s’achève, sur le croquis joint à l’arrêt, par
                    une flèche : cette ligne se prolonge jusqu’à entrer en contact avec la zone
                    où un Etat tiers a des droits (voir par exemple, entre autres, l’arrêt rendu
                    en l’affaire du Différend territorial et maritime entre le Nicaragua et le
                    Honduras dans la mer des Caraïbes (Nicaragua c. Honduras), C.I.J.
                    Recueil 2007 (II), p. 760, par. 321).

                       25. Il en résulte que, par construction, un arrêt de la Cour, en matière
                    de délimitation maritime comme d’ailleurs en toute matière, ne saurait
                    préjudicier aux droits d’un Etat tiers. Mais il n’en résulte pas qu’il ne
                    saurait préjudicier aux intérêts d’un Etat tiers — si l’on admet, comme le
                    fait expressément la Cour au paragraphe 26, que ces deux notions ne se
                    confondent pas. Et c’est bien pour cela que la procédure d’intervention a
                    été conçue.
                       26. D’ailleurs, si l’on suit le raisonnement exposé dans les paragraphes 85
                    à 90 du présent arrêt, on voit mal dans quelle circonstance la Cour autori-
                    serait jamais, à l’avenir, l’intervention d’un Etat tiers dans une affaire de
                    délimitation maritime. Si la Cour est assez sage, sans avoir besoin à cette fin
                    du concours d’aucun intervenant, pour ne pas rendre de décision qui préju-
                    dicierait aux intérêts des tiers, en réservant tout simplement ces intérêts
                    dans la décision elle-même, il est, en bonne logique, inutile que quiconque
                    lui demande l’autorisation d’intervenir, car la condition à laquelle l’ar-
                    ticle 62 du Statut subordonne l’intervention ne sera jamais remplie.
                       27. Plus généralement, on peut se demander si ce n’est pas la procédure
                    d’intervention elle‑même qui se trouve vidée de toute substance, par le
                    raisonnement extrêmement restrictif tenu en la présente affaire.
                       28. Je doute que la Cour ait entendu aller aussi loin que l’impliquerait,
                    si on la prenait à la lettre, la motivation qu’elle a adoptée ici. Je ne peux
                    cependant que déplorer qu’elle n’ait pas su — et sans doute le pouvait-elle
                    difficilement — donner un fondement juridique un tant soit peu consis-
                    tant à son refus d’autoriser l’intervention du Costa Rica.

                                                                   (Signé) Ronny Abraham.




                    48




7 CIJ1019.indb 92                                                                                     13/06/13 16:02

